DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Remarks 

Receipt of Applicant’s Amendment file on 11/16/2021 is acknowledged. The amendment includes claims 1 and 13 are amended.
Claim Rejections - 35 USC § 112
Claim Rejections - 35 USC § 112The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “wherein the determining two or more sorts of attribute information corresponding to the table body from the header” in line 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation “wherein the determining two or more sorts of attribute information corresponding to the table body from the header” in line 1-2.  There is insufficient antecedent basis for this limitation in the claim.

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


When considering subject matter eligibility under 35 USC 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (Step 2A), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself (Step 2B). Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas.

Analysis
Step 1: The claims falls within statutory category as a method. Therefore, the claims are directed to a process and a machine which fall within the four statutory categories of invention (Step 1-Yes).
Step 2A : PEG Prong 1
Determining…limitation (minus the processor):
- The specification describes the limitation actions in terms that are practically performable in the mind: pp. 15-16 (showing easily readable headers and content information, similar to what would be found in a book, and understandable by a human reader); pp. 16-17 (example of determining or comprehending that two or more sorts of attribute information can be summarized; i.e. summarizing the column labels from Table 1 on p. 1 from ‘Financial product series,’ and various days into “financial term,” or “financial product”; additional example of the inability to summarize the columns of table 2).
- Looking at a list of words, determining a semantic similarity between the words, and summarizing that similarity is a process that people are capable of and routinely do in their minds (i.e. looking at a shelf of books on taxes, accounting, investment, and making a determination that one is in the financial section of the library).
Generating…limitation (minus processor):
- The BRI includes actions performable by the human mind (or with pen and paper). Page
10 describes the knowledge points as Frequently Asked Questions (FAQs). People routinely write FAQs for a variety of topics. Page 25 describes the knowledge point (similar to the one claimed) for the information in table 1. The example provided is the type of question and answer that people regularly use in conversation (or a written FAQ, see spec examples regarding interest rate questions). A person with the aid of pen and paper (or their own personal knowledge) can 
- The search portion of the limitation would encompasses a person asking if someone knows about Financial Products. However, a simple keyword search and retrieval on its own may also comprise a type of insignificant extra-solution activity (See below).
Step 2A PEG Prong 2:
Obtaining…and storing…limitations:
- Insignificant extra-solution (mere data gathering/output). Various processor limitations encompass generic computing elements. With respect to the search portion of the claim, the limitation is discussed above under prong 1. Alternatively or additionally, simple search and retrieval – recited at a high level of generality – is a type of insignificant extra-solution activity (i.e. mere data gathering/output, see MPEP 2106.05(g) – obtaining information about transactions using the internet to verify credit card transactions).
Step 2B:
See MPEP 2106.05(d) for Berkheimer support of WURC regarding the insignificant extra-solution limitations (i.e. receiving/transmitting over a network; storing/retrieving from memory). As such, the claim, when considering as a whole, is nothing more than the instruction to implement the abstract idea in a particular, albeit well-understood, routine and conventional technological environment. Therefore, the claim does not amount to significantly more than the abstract idea (Step 2B-No).
 Dependent claims 2-12 depend on independent claim 1 and therefore include all the limitations of claim 1. Thus, the claims recite the same abstract idea of claim 1.
Claim 13 is rejected for similar reason as the rejection of claim 1.

Conclusion

27.    Viewed as a whole, the additional claim elements do not provide meaningful limitations sufficient to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to “significantly more” than the abstract idea itself. Therefore, claims 1-20 are rejected under 35 U.S.C. §101 as being directed to non-statutory subject matter.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 7, 9, 12-14, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Madhavan et al. (U.S. Patent No. 9,916,348 B1) in view of Allen et al. (U.S. Pub. No. 2018/0157990 A1, referred as ‘Allen I’), further in view of Allen et al. (U.S. Pub. No. 2013/0031089 A1, referred as ‘Allen Thomas’).
Regarding claim 1, Madhavan teaches a method for establishing an intelligent question answering repository, applied to a terminal device comprising a processor, comprising: 
obtaining structured data including a title, a header and a table body, by the processor (the term ‘structure content’, on the other hand, is content that is displayed to emphasize each cell value express the relation between the corresponding airline and corresponding baggage fee in terms of a price value, col.6, line 5-15, noted, as Fig. 3 illustrate the table title ‘Airline Baggage Fees’, the header attributes such as ‘Airline’ ‘First Bag’, ‘Second Bag’, etc. and the attribute value corresponding to attribute header are being interpreted as table body); 
determining two or more sorts of attribute information from the header, each of the two or more sorts of attribute information corresponding to header contents of one or more columns, by the processor (for each identified structure content set, the structure content process determine whether the query matches the structure content set based on terms of the query matching related attributes of the structured content set, the matching determination can be based on the received query matching a template that has been generated for a structured content set, or based on direct match of the received query to a structured content set, col. 3, line 7-14; the web page resource 300 also happens to be identified by the first search result, the web page resource 300 include each cell value express the relation between the corresponding airline and corresponding baggage fee in terms of a price value, col.6, line 5-15, noted, as Fig. 3 illustrate the header ‘Airline’ ‘First Bag’, ‘Second Bag’, etc. are interpreted as determining two or more sorts of attribute information from the header, each of the two or more sorts of attribute information corresponding to header contents of one or more columns).
Madhavan does not explicitly disclose: constructing one or more question and answer knowledge points by using the attribute information, each question and answer knowledge point including a question expression and an answer expression. 
Allen I teaches: constructing one or more question and answer knowledge points by using the attribute information, each question and answer knowledge point including a question expression and an answer expression (Fig. 4, paragraph [0053], paragraph [0060]-[0061], line 1-9, paragraph [0070]-[0083], generating Question Answer pairs by applying direct statement template with information contained in column 410 and row 412 labels, noted, the information contained in header of column 410 such as ‘Non-inflammatory Control (C)’ [Control group] is interpreted as attribute information; example of question expression as follow: ‘what is the mean age of subjects in the Control Group?’, example of answer expression as follow: ‘The mean Age of Subjects in the Control group is 11.5’).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include constructing one or more question and answer knowledge points by using the attribute information, each question and answer knowledge point including a 
Motivation to do so would be to include constructing one or more question and answer knowledge points by using the attribute information, each question and answer knowledge point including a question expression and an answer expression to overcome issue with a plethora of QA pairs that may not be significant interest to a user (Allen I, paragraph [0004], line 5-6).
Madhavan as modified by Allen I do not explicitly disclose:
the question expression including at least two attribute information of two or more sorts of attribute information.
Allen Thomas teaches the question expression including at least two attribute information of two or more sorts of attribute information (paragraph [0148], paragraph [0072], line 10-14, paragraph [0149]-[1051], the resolution search for searching starting with at least 2 search attributes, which read on as the question expression including at least two attribute information of two or more sorts of attribute information).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include the question expression including at least two attribute information of two or more sorts of attribute information into answer facts from structured content of Madhavan.
Motivation to do so would be to include the question expression including at least two attribute information of two or more sorts of attribute information creating a search that returns better results (Allen Thomas, paragraph [0033], line 2-3).
Madhavan as modified by Allen I and Allen Thomas further teach: 

and storing the structured data, the question and answer knowledge points and the attribute information into a repository (Madhavan teaches a publisher website 104 includes one or more resources associated with a domain and hosted by one or more server in one or more locations, col. 3, line 34-36 the web page resource 300 also happens to be identified by the first search result, the web page resource 300 include unstructured content 302 and structured content in the form of table, the table includes column 310-320 and row 330-342,  column 310 corresponds to an airline attribute, and the remaining columns 312-320 correspond to various baggage fee attribute, each row 330-342 correspond to a particular airline, each cell value express the relation between the corresponding airline and corresponding baggage fee in terms of a price value, col.6, line 5-15 while Allen I teaches the scored QA pairs are then stored in a repository of QA pairs, paragraph [0067], line 1-2).
Regarding claim 2, Madhavan as modified by Allen I and Allen Thomas teach all claimed limitations as set forth in rejection of claim 1, further teach wherein the structured data comprises a static two-dimensional table, the obtaining structured data including a title, a header and a table body comprises: obtaining a static two-dimensional table including a title, a header and a table body, the header being the first row of the static two-dimensional table, and the table body being rows other than the first row of the static two-dimensional table (Madhavan teaches for each identified structure content set, the structure content process determine whether the query matches the structure content set based on terms of the query matching related attributes of 
Regarding claim 7, Madhavan as modified by Allen I and Allen Thomas teach all claimed limitations as set forth in rejection of claim 1, further teach wherein the constructing one or more question and answer knowledge points according to the attribute information comprises: automatically constructing an initial knowledge point by using at least two sorts of the attribute information; and adjusting each initial knowledge point to obtain a question and answer knowledge point (Allen Thomas teaches paragraph [0148], paragraph [0072], line 10-14, paragraph [0114]-[0116], the resolution search for searching starting with at least 2 search attributes such as Name and Address for matching with record contained such information, which is interpreted as an initial knowledge point; paragraph [0144]-[0146], executing the resolution search with Name, Address, Phone for matching record contained such information, noted, the resolution search ‘Name, Address, Phone’ is an adjustment to the initial resolution search ‘Name, Address’).
Regarding claim 9, Madhavan as modified by Allen I and Allen Thomas teach an intelligent question answering method based on a repository, the repository being established by the method for establishing an intelligent question answering repository of claim 1 as explained above, the intelligent question answering method comprises: when receiving request information from a user, matching question and answer knowledge points in a repository according to the request information, by the processor (Madhavan teaches the user devices submit search queries to the search engine, the search queries in the form of a search request, col. 3, line 66-67 and col. 4, line 1; some queries are in the form of question, or in the form of an implicit question, col. 5, line 34-35; the search system process the selection logs and the query logs to determine navigational scores for each queries, a navigational score for a query is a measure of the query being navigational for a resource, col. 4, line 56-60; for a table, the template generator attempts 
searching a corresponding answer in the structured data according to the request information, and generating a final answer according to a searched answer and a determined answer expression, by the processor (Madhavan teaches the structured content processor determine whether the received query includes term that match the variable data and the invariable data, for example, the query [Fly Fast baggage Fees] includes terms that match the template [_column0_baggage fees], col. 9, line 3-7; assume the several structured content sets are determine to match query, either by templates, direct matching, or both, the structured content processor selects one of the structured content sets for which the query is determined to match, col. 10, line 14-18; the answer generator generates, from the selected structured content set, a structured fact set from the related attributes that matched the term of the query, col. 10, line 26-28); 

Regarding claim 12, Madhavan as modified by Allen I and Allen Thomas teach all claimed limitations as set forth in rejection of claim 9, further teach wherein the obtaining corresponding structured data according to a title corresponding to matched question and answer knowledge points comprises: searching a corresponding static two-dimensional table or link information of a database corresponding to a corresponding dynamic database table according to the title (Madhavan teaches for each query, the template generator determines whether the query includes a term that defines at least one value of an attribute, and a term that matches an attribute of structured content set, to illustrate, the query [Comfort baggage fees], which is a candidate query, has a value that matches ‘comfort’ value in column 310, which is for the attribute ‘Airline’, likewise, the query also matches ‘baggage fees’ in the title of the structured content, more generally, a term may match an attribute of a structured content set if it describes one (or more) of the attributes of the structured content set, or if t matches exactly an attribute name, such as a column name in a table, the template generator then generates a template by substituting variable data for the matching value term, thus, the template generator generate the template: [_column0_baggage_fees], col. 7, line 25-31, the structured content processor, for each identified structured content, determine whether the query matches the structured content set, they query may match a structure content set by a template match, or by a direct match, col. 8, line 57-61; the structured content processor determine whether the received query includes term that match the variable data and the invariable data, for example, the query [Fly Fast baggage Fees] includes terms that match the template [_column0_baggage fees], col. 9, line 3-7; the 
As per claim 13, this claim is rejected on grounds corresponding to the arguments given above for rejected claim 1 and is similarly rejected; further noted, ‘processor’ and ‘memory’ are described in col. 12, line 32-58).
As per claim 14, this claim is rejected on grounds corresponding to the arguments given above for rejected claim 2 and is similarly rejected.
As per claim 19, this claim is rejected on grounds corresponding to the arguments given above for rejected claim 7 and is similarly rejected.
Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Madhavan et al. (U.S. Patent No. 9,916,348 B1) in view of Allen et al. (U.S. Pub. No. 2018/0157990 A1, .
Regarding claim 3, Madhavan as modified by Allen I and Allen Thomas teach all claimed limitations as set forth in rejection of claim 1, but do not explicitly disclose wherein the structured data comprises a dynamic database table, the obtaining structured data including a title, a header and a table body comprises: obtaining a dynamic database table including a title, a header and a table body, the header being the first row of the dynamic database table, and the table body being rows other than the first row of the dynamic database table.
Allen Corville teaches wherein the structured data comprises a dynamic database table, the obtaining structured data including a title, a header and a table body comprises: obtaining a dynamic database table including a title, a header and a table body, the header being the first row of the dynamic database table, and the table body being rows other than the first row of the dynamic database table (a document 402 comprising a table structure 404 and corresponding summary 406 (or predetermined amount of text in close proximity to the table), is input to the table ingestion engine, col. 17, line 13-15; it should be noted that in some cases, the location of the value for the insight type may not be actually in the table data structure 404 but may be an additional cell generated in memory based on the content of table data structure 404, e.g., a total value for totaling all of the values of a particular column, in such a case, the location convention may treat these additional dynamically generated fields to be appended to the table data structure 404 and thus, the location values in the tuple may specify column and row locations not originally present in the table data, col. 18, line 26-36, Fig. 4).

Motivation to do so would be to include wherein the structured data comprises a dynamic database table, the obtaining structured data including a title, a header and a table body comprises: obtaining a dynamic database table including a title, a header and a table body, the header being the first row of the dynamic database table, and the table body being rows other than the first row of the dynamic database table to address with issue NLP [Natural Language Processing] mechanism typically have difficulty in handling tables within textual content (Allen Corville, col. 1, line 27-28).
Madhavan as modified by Allen I, Allen Thomas and Allen Corville further teach: storing the structured data, the question and answer knowledge points and the attribute information into a repository comprises: storing link information of a database corresponding to the dynamic database table, the question and answer knowledge points and the attribute information into a repository (Allen Corville teaches invoking the operation to generate insightful statements from the table data structure which may then be stored as annotations, metadata or a separate but linked data structure to the source of content, col. 13, line 2-6 while Allen I teaches the scored QA pairs are then stored in a repository of QA pairs, paragraph [0067], line 1-2).
As per claim 15, this claim is rejected on grounds corresponding to the arguments given above for rejected claim 3 and is similarly rejected.
Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Madhavan et al. (U.S. Patent No. 9,916,348 B1) in view of Allen et al. (U.S. Pub. No. 2018/0157990 A1, referred as ‘Allen I’) and Allen et al. (U.S. Pub. No. 2013/0031089 A1, referred as ‘Allen Thomas’), further in view of Brewster et al. (U.S. Pub. No. 2017/0262491 A1).
Regarding claim 4, Madhavan as modified by Allen I and Allen Thomas teach all claimed limitations as set forth in rejection of claim 1, but do not explicitly disclose: wherein the determining two or more sorts of attribute information corresponding to the table body from the header comprises: when attributes corresponding to header contents of multiple columns of data are the same, summarizing the header contents of the multiple columns of data into one sort of attribute information; and when header contents of only one column of data correspond to one attribute, directly taking the header contents of the one column data as one sort of attribute information. 
Brewster teaches wherein the determining two or more sorts of attribute information corresponding to the table body from the header comprises: when attributes corresponding to header contents of multiple columns of data are the same, summarizing the header contents of the multiple columns of data into one sort of attribute information (if the pattern matching operation indicates that the pattern of the ‘full name’ column matches the pattern formed by the ‘first name’ and ‘last name’; when two columns are combined, the corresponding cells from the same row are added to form a new cell (e.g., ‘Bob’ from the first name column and ‘Smith' from the ‘last name’ column are added to from a new result ‘Bob Smith’), paragraph [0046], line 9-12 and 15-19); and when header contents of only one column of data correspond to one attribute, directly taking the header contents of the one column data as one sort of attribute information 
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include wherein the determining two or more sorts of attribute information corresponding to the table body from the header comprises: when attributes corresponding to header contents of multiple columns of data are the same, summarizing the header contents of the multiple columns of data into one sort of attribute information; and when header contents of only one column of data correspond to one attribute, directly taking the header contents of the one column data as one sort of attribute information into answer facts from structured content of Madhavan.
Motivation to do so would be to include wherein the determining two or more sorts of attribute information corresponding to the table body from the header comprises: when attributes corresponding to header contents of multiple columns of data are the same, summarizing the header contents of the multiple columns of data into one sort of attribute information; and when header contents of only one column of data correspond to one attribute, directly taking the header contents of the one column data as one sort of attribute information to overcome issue with difficulty for the user to manually inspect columns and determine which columns should be appended (Brewster, paragraph [0003], line 12-13).
As per claim 16, this claim is rejected on grounds corresponding to the arguments given above for rejected claim 4 and is similarly rejected.
Claims 5-6 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Madhavan et al. (U.S. Patent No. 9,916,348 B1) in view of Allen et al. (U.S. Pub. No. 2018/0157990 A1, referred as ‘Allen I’), Allen et al. (U.S. Pub. No. 2013/0031089 A1, referred .
Regarding claim 5, Madhavan as modified by Allen I, Allen Thomas and Brewster teach all claimed limitations as set forth in rejection of claim 4, but do not explicitly disclose establishing an inclusion relationship between the attribute information and the header contents or corresponding contents in the table body; and storing the inclusion relationship into the repository. 
Yanase teaches establishing an inclusion relationship between the attribute information and the header contents or corresponding contents in the table body (a signal is transmitted from an attribute to each entity connected to the attribute, the entity is activated upon receiving the signal from the attribute, paragraph [0540], line 6-9; all attributes of one entity can be regarded as the set of attributes, the set of attributes corresponds to an entity/attribute list shown in Fig. 19, an arrow represents a relationship between nodes, that is, the arrow 62 represents a relationship between entities, an arrow 63 represents a connection between node 60 and the attribute 61, paragraph [0293], line 13-18; ‘connecting an entity and attribute to each other’ denotes that an entity identifier and an attribute identifier are registered in the entity identifier/attribute identifier correspondence table shown in Fig. 10 in association with each other, paragraph [0194], line 1-4); and storing the inclusion relationship into the repository (the data storing unit 1040 registers the entity identifier and the above-mentioned attribute identifier in association with each other, then entity identifier/attribute identifier correspondence table show in Fig. 10, paragraph [0188], line 5-8).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include establishing an inclusion relationship between the attribute 
Motivation to do so would be to include establishing an inclusion relationship between the attribute information and the header contents or corresponding contents in the table body; and storing the inclusion relationship into the repository to provide a knowledge base system capable of representing a meaning of an entity or an attribute independently of a language (Yanase, paragraph [0026]).
Regarding claim 6, Madhavan as modified by Allen I, Allen Thomas, Brewster and Yanase teach all claimed limitations as set forth in rejection of claim 5, further teach establishing word classes for words in the header and/or the table body, the words being used as word class names of corresponding word classes, and the word classes including the words and synonyms of the words (Yanase teaches a signal is transmitted from an attribute to each entity connected to the attribute, the entity is activated upon receiving the signal from the attribute, paragraph [0540], line 6-9; in the case where the same attribute is not included, it is convenient if a method of checking whether or not a similar attribute is included is available, paragraph [0254], line 1-3; all attributes of one entity can be regarded as the set of attributes, the set of attributes corresponds to an entity/attribute list shown in Fig. 19, an arrow represents a relationship between nodes, that is, the arrow 62 represents a relationship between entities, an arrow 63 represents a connection between node 60 and the attribute 61, paragraph [0293], line 13-18; ‘connecting an entity and attribute to each other’ denotes that an entity identifier and an attribute identifier are registered in the entity identifier/attribute identifier correspondence table shown in Fig. 10 in association with each other, paragraph [0194], line 1-4); wherein the establishing an inclusion relationship between the attribute information and corresponding contents in the table 
As per claim 17-18, these claims are rejected on grounds corresponding to the arguments given above for rejected claims 5-6 respectively and are similarly rejected.
Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Madhavan et al. (U.S. Patent No. 9,916,348 B1) in view of Allen et al. (U.S. Pub. No. 2018/0157990 A1, referred as ‘Allen I’) and Allen et al. (U.S. Pub. No. 2013/0031089 A1, referred as ‘Allen Thomas’), further in view of Matekja et al. (U.S. Pub. No. 2013/0097497 A1).
Regarding claim 8, Madhavan as modified by Allen I and Allen Thomas teach all claimed limitations as set forth in rejection of claim 1, further teach wherein the repository further comprises common knowledge points, the common knowledge points comprise question expressions and answer expressions (Allen I teaches generating Question Answer pairs by applying direct statement template with information contained in column 410 and row 412 labels, example of question expression as follow: ‘what is the mean age of subjects in the Control Group?’, example of answer expression as follow: ‘The mean Age of Subjects in the Control group is 11.5’, Fig. 4, paragraph [0053], paragraph [0060]-[0061], line 1-9, paragraph [0070]-[0083]; the scored QA pairs are then stored in a repository of QA pairs, paragraph [0067], line 1-2), but do not explicitly disclose answer expressions do not include the title. 
Matekja teaches answer expressions do not include the title (the post function enables a user to generate a new discussion element or contribute to an existing discussion element, a title field may be omitted from each post, paragraph [0044], line 1-3 and 8).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include selecting one or more question and answer knowledge points whose similarities are greater than a preset threshold and the highest as matched question and answer knowledge points into answer facts from structured content of Madhavan.
Motivation to do so would be to include answer expressions do not include the title to be focused on providing more useful content (Matekja, paragraph [0044], line 9).
As per claim 20, this claim is rejected on grounds corresponding to the arguments given above for rejected claim 8 and is similarly rejected.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Madhavan et al. (U.S. Patent No. 9,916,348 B1) in view of Allen et al. (U.S. Pub. No. 2018/0157990 A1, referred .
Regarding claim 10, Madhavan as modified by Allen I and Allen Thomas teach all claimed limitations as set forth in rejection of claim 9, further teach wherein the matching question and answer knowledge points in a repository according to the request information comprises: matching the request information from a user with question and answer knowledge points in the repository according to semantic similarity calculation (Madhavan teaches the structured content processor determine whether the received query includes term that match the variable data and the invariable data, for example, the query [Fly Fast baggage Fees] includes terms that match the template [_column0_baggage fees], col. 9, line 3-7) but do not explicitly disclose: selecting one or more question and answer knowledge points whose similarities are greater than a preset threshold and the highest as matched question and answer knowledge points.
Devarakonda teaches: selecting one or more question and answer knowledge points whose similarities are greater than a preset threshold and the highest as matched question and answer knowledge points (the question profiles provide a mechanism for selecting high confidence scoring QA pairs (where the score is greater than a specific threshold) from the unlabeled set of QA pairs to be included in the labeled set of QA pairs, paragraph [0026], line 11-15; generating a plurality of QA pairs for each unanswered questions and then selecting those that have the highest confidence of being a correct answer for the unanswered question, paragraph [0053], line 14-17).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include selecting one or more question and answer knowledge points 
Motivation to do so would be to include selecting one or more question and answer knowledge points whose similarities are greater than a preset threshold and the highest as matched question and answer knowledge points to implement a self-training engine of a question and answer system (Devarakonda, paragraph [0007], line 4-5).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Madhavan et al. (U.S. Patent No. 9,916,348 B1) in view of Allen et al. (U.S. Pub. No. 2018/0157990 A1, referred as ‘Allen I’) and Allen et al. (U.S. Pub. No. 2013/0031089 A1, referred as ‘Allen Thomas’), further in view of Kim et al. (U.S. Pub. No. 2011/0153309 A1).
Regarding claim 11, Madhavan as modified by Allen I and Allen Thomas teach all claimed limitations as set forth in rejection of claim 10, but do not explicitly disclose wherein the semantic similarity calculation is performed by word segmentation on the request information and is calculated based on word classes established by a word segmentation result. 
Kim teaches: wherein the semantic similarity calculation is performed by word segmentation on the request information and is calculated based on word classes established by a word segmentation result (extract various elements for similarity calculation from the first-language sentence, in the case of the Korean language, the various elements include word, word segmentation, morpheme/speech part, sentence pattern, tense, affirmation/negation, modality information, and speech act representing the flow of conversation, the language processing unit extracts higher semantic information (lass information) together with respect to words such as a person name, place name, money amount, date, and numeral, paragraph [0017], line 4-11; the similarity calculation result by Equation (1) is expressed in the form of probability, a threshold 
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include wherein the semantic similarity calculation is performed by word segmentation on the request information and is calculated based on word classes established by a word segmentation result into answer facts from structured content of Madhavan.
Motivation to do so would be to include wherein the semantic similarity calculation is performed by word segmentation on the request information and is calculated based on word classes established by a word segmentation result to overcome issue with degrading the interpretation performance (Kim, paragraph [0003], line 10-11).
Response to Arguments
Applicant's arguments filed 11/16/2021 have been fully considered but they are not persuasive. 
Regarding claim 1, Applicant argues that the combination of cited references fails to disclose limitations “determining two or more sorts of attribute information from the header, each of the two or more sorts of attribute information corresponding to header contents of one or more columns” (page 10, first paragraph). Applicant further argues “Madhavan discloses a table (as shown in Fig. 3 of Madhavan), and also refers to attribute information, but the attribute information in Madhavan is the attribute information of one or more columns in the table, that is, the attribute information is the attribute information of the table body, not the attribute each cell value express the relation between the corresponding airline and corresponding baggage fee in terms of a price value, col.6, line 5-15, noted, as Fig. 3 illustrate the header ‘Airline’ ‘First Bag’, ‘Second Bag’, etc., noted the ‘Airline’ ‘First Bag’, ‘Second Bag’ are attribute information while the cell value express the relation between attribute airline and various baggage fee attributes ‘First Bag’, ‘Second Bag’, etc. indicates the cost of the baggage fee for each airline. Therefore, it reads on determining two or more sorts of attribute information from the header, each of the two or more sorts of attribute information corresponding to header contents of one or more columns as claimed.  
Applicant also argues that the combination of cited references fails to disclose limitations “constructing one or more question and answer knowledge points by using the attribute information” (page 10, first paragraph). Respectfully, it is noted  that Allen I teaches generating Question Answer pairs by applying direct statement template with information contained in subjects in the Control Group?’, example of answer expression as follow: ‘The mean Age of Subjects in the Control group is 11.5’), Fig. 4, paragraph [0053], paragraph [0060]-[0061], line 1-9, paragraph [0070]-[0083], which read on constructing one or more question and answer knowledge points by using the attribute information as claimed. Therefore, the cited references disclose the limitations.
The rejection of claim 13 is maintained for similar reason.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEN HOANG whose telephone number is (571)272-8401. The examiner can normally be reached M-F 7:30am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEN HOANG/            Examiner, Art Unit 2168     

/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168